Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00069-CV

                                      Nancy ALANIS,
                                         Appellant

                                              v.

   WELLS FARGO BANK NATIONAL ASSOCIATION, as Trustee for the Pooling and
 Servicing Agreement Dated as of October 1, 2006 Securitized Asset-Backed Receivables LLC
         Trust 2006-NC3 Mortgage Pass-Through Certificates Series 2006NC3, et al.,
                                        Appellees

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-02839
                    Honorable Barbara Hanson Nellermoe, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE ALVAREZ

      In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellees recover their costs of this appeal from appellant. It
is FURTHER ORDERED that appellant’s motion to take judicial notice is DENIED.

       SIGNED April 4, 2018.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice